DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art is Bowen et al. (U.S. Patent No. 8256309)
In regards to claim 1, Bowen teaches a method for determining a screen break (An apparatus for detecting a break in a screen of a vibratory separator; Abstract), comprising: 
obtaining a material stream (unnumbered flow of material as shown by the arrows; Figs. 2,3) from (via 28, Figs. 1, 2) a  system (10) after a screening system in a process “Material that passes through the screen 22 enters the break detector 30 through the infeed section 32.”; Col. 4 lines 48-49), wherein the screening system has at least one screen with a first mesh size (“wherein the detector screening element has a plurality of openings having a size equal to or slightly larger than the opening size of the screen in the vibratory separator”; Abstract); 
placing the material stream into a screen break detector (Fig. 2, 3), wherein the screen break detector is configured with a sample screen (40; Fig. 2, 3) having a coarser mesh than the at least one screen with the first mesh size (“wherein the detector screening element has a plurality of openings having a size equal to or slightly larger than the opening size of the screen in the vibratory separator”; Abstract); 
However, Bowen is silent regarding obtaining a fluid stream from a drilling process fluid system;
obtaining a pressure within a well of the screen break detector during a period when the screening system is in a first state; 
obtaining a pressure within the well of the screen break detector during a period when the screening system is in a second state; 
determining a differential pressure within the well in the screen break detector obtained during the period when the screening system is in the second state compared to the pressure within the well of the screen break detector during the period when the screening system is in the first state; and 	 transmitting a notification to an operator when the pressure within the well in the screen break detector obtained during the period when the screening system is in the second state is greater than the pressure within the well in the screen break detector obtained during the period when the screening system is in the first state.
As mentioned above, Bowen does not teach a “fluid stream.”  Instead, Bowen only mentions a stream of particles.  Bowen works by detecting the level of the particles as they build up on the screen.  Thus, there is no detection of fluid pressure, nor would it be possible to modify the reference to work using fluid pressure, as there is no fluid present to measure the pressure of.
Therefore, claim 1 is allowable over Bowen.
Claim 19 is allowable for similar reasons as claim 1. 



	In regards to claim 12, Bowen teaches 
In regards to claim 12, Bowen teaches a screen break detector (break detector 30 for a screen; Fig. 2, 3, Abstract), comprising:
 a well (34; Fig. 2, 3) configured to accept a material (via tubing 28; Fig. 1, 2) from a shaker (separator 10);
a sample screen (40) including a mesh  (“The detector screening element 40 has a plurality of screen openings sized the same as or slightly larger than the openings of the screen 22 in the separator 10”; Col. 5 lines 16-18) and configured to process the material from the shaker (screen 40 allows flow of material to be filtered of particulates; Col. 5 lines 35-57; Figs. 2, 3); and 
a removal line (tubular element (unnumbered) below 36, through which the fluid is exiting; Fig. 2) connected to the well (34)  and configured to remove the material from the well (Fig. 2).  
However, Bowen is silent regarding flowing of a fluid such that a sample fluid line configured to transport the fluid from a sample point to the well  and a pressure detector configured to obtain a fluid pressure within the well from the fluid from the sample fluid line.
As mentioned above, Bowen does not teach a “fluid stream.”  Instead, Bowen only mentions a stream of particles.  Bowen works by detecting the level of the particles as they build up on the screen.  Thus, there is no detection of fluid pressure, nor would it be possible to modify the reference to work using fluid pressure, as there is no fluid present to measure the pressure of.



     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676